Fourth Court of Appeals
                                San Antonio, Texas
                                     August 24, 2021

                                   No. 04-21-00110-CV

               IN RE GREAT PLAINS MANAGEMENT CORPORATION

                 From the 73rd Judicial District Court, Bexar County, Texas
                               Trial Court No. 2020CI19936
                        Honorable Donna S. Rayes, Judge Presiding

                                      ORDER

       Appellant, American General Life Insurance Company's Motion for Extension of Time to
File Reply Brief is hereby GRANTED. Appellant's Reply Brief is due October 8, 2021.




                                                 _________________________________
                                                 Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 24th day of August, 2021.



                                                 ___________________________________
                                                 MICHAEL A. CRUZ, Clerk of Court